       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 1 of 21 PageID #: 1




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ROBERTO SIGUENCIA, individually and
  on behalf of others similarly situated,

                                     Plaintiff,                       COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  MGXM CORP., LEMX CORP., MILTON                                  29 U.S.C. § 216(b)
  MIRANDA, and GRACIELA MIRANDA,
                                                                         ECF Case
                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Roberto Siguencia (“Plaintiff Siguencia” or “Mr. Siguencia”), individually and

 on behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

 P.C., upon his knowledge and belief, and as against MGXM Corp., Lemx Corp., (“Defendant

 Corporations”), Milton Miranda and Graciela Miranda, (“Individual Defendants”), (collectively,

 “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Siguencia is a former employee of Defendants MGXM Corp., Lemx Corp.,

Milton Miranda, and Graciela Miranda.

       2.       Defendants own, operate, or control a construction company, located at 166

Stanhope Street, Brooklyn, NY 11237 and at 61-32 56th Drive, Maspeth, NY 11378.

       3.       Upon information and belief, individual Defendants Milton Miranda and Graciela

Miranda, serve or served as owners, managers, principals, or agents of Defendant Corporations and,
       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 2 of 21 PageID #: 2




through these corporate entities, operate or operated the construction corporations as a joint or

unified enterprise.

       4.      Plaintiff Siguencia was employed as a general assistant, a brick layer and a metal

cutter at the construction corporations located at 166 Stanhope Street, Brooklyn, NY 11237 and 61-

32 56th Drive, Maspeth, NY 11378.

       5.      At all times relevant to this Complaint, Plaintiff Siguencia worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage and overtime compensation for

the hours that he worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Siguencia appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.Defendants’ conduct extended beyond Plaintiff Siguencia to all other similarly situated

employees.

       8.At all times relevant to this Complaint, Defendants maintained a policy and practice of

requiring Plaintiff Siguencia and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       9.      Plaintiff Siguencia now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), including applicable liquidated damages, interest, attorneys’ fees

and costs.




                                                   -2-
       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 3 of 21 PageID #: 3




       10.     Plaintiff Siguencia seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Siguencia’s state law claims under 28

U.S.C. § 1367(a).

       12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a construction company located in this district. Further, Plaintiff Siguencia was employed

by Defendants in this district.

                                                  PARTIES

                                                   Plaintiff

       13.     Plaintiff Roberto Siguencia (“Plaintiff Siguencia” or “Mr. Siguencia”) is an adult

individual residing in Queens County, New York.

       14.     Plaintiff Siguencia was employed by Defendants at MGXM Corporation from

approximately 2010 until on or about October 9, 2020.

       15.     Plaintiff Siguencia consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants




                                                   -3-
       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 4 of 21 PageID #: 4




       16.     At all relevant times, Defendants owned, operated, or controlled a construction

company, located at 166 Stanhope Street, Brooklyn, NY 11237 and at 61-32 56th Drive, Maspeth,

NY 11378.

       17.     Upon information and belief, MGXM Corp is a domestic corporation organized and

existing under the laws of the State of New York. Upon information and belief, it maintains its

principal place of business at 166 Stanhope Street, Brooklyn, NY 11237.

       18.     Upon information and belief, Lemx Corp. is a domestic corporation organized and

existing under the laws of the State of New York. Upon information and belief, it maintains its

principal place of business at 61-32 56th Drive, Maspeth, NY 11378.

       19.     Defendant Milton Miranda is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Milton Miranda is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Milton Miranda possesses operational control over Defendant Corporations and controls significant

functions of Defendant Corporations. He determines the wages and compensation of the employees

of Defendants, including Plaintiff Siguencia, establishes the schedules of the employees, maintains

employee records, and has the authority to hire and fire employees.

       20.     Defendant Graciela Miranda is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Graciela Miranda is sued

individually in her capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Graciela Miranda possesses operational control over Defendant Corporations and controls

significant functions of Defendant Corporations. She determines the wages and compensation of the

employees of Defendants, including Plaintiff Siguencia, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.



                                                  -4-
          Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 5 of 21 PageID #: 5




                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

          21.   Defendants operate a construction company located in the Bushwick neighborhood

in Brooklyn and in the Maspeth neighborhood of Queens in New York City.

          22.   Individual Defendants, Milton Miranda and Graciela Miranda, possess operational

control over Defendant Corporations, possess ownership interests in Defendant Corporations, or

control significant functions of Defendant Corporations.

          23.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          24.   Each Defendant possessed substantial control over Plaintiff Siguencia’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Siguencia, and all similarly situated individuals,

referred to herein.

          25.   Defendants jointly employed Plaintiff Siguencia (and all similarly situated

employees) and are Plaintiff Siguencia’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

          26.   In the alternative, Defendants constitute a single employer of Plaintiff Siguencia

and/or similarly situated individuals.

          27.   Upon information and belief, Individual Defendants Milton Miranda and Graciela

Miranda operate Defendant Corporations as either alter egos of themselves and/or fail to operate

Defendant Corporations as entities legally separate and apart from themselves, by among other

things:




                                                  -5-
       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 6 of 21 PageID #: 6




             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed Corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.     At all relevant times, Defendants were Plaintiff Siguencia’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

Siguencia, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff Siguencia’s services.

       29.     In each year from 2014 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).




                                                   -6-
        Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 7 of 21 PageID #: 7




       30.      In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

construction corporations on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       31.      Plaintiff Siguencia is a former employee of Defendants who was employed as a

general assistant, a brick layer and a metal cutter.

       32.      Plaintiff Siguencia seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                      Plaintiff Roberto Siguencia

       33.      Plaintiff Siguencia was employed by Defendants from approximately 2010 until on

or about October 9, 2020.

       34.      Defendants employed Plaintiff Siguencia as a general assistant, a brick layer and a

metal cutter.

       35.      Plaintiff Siguencia regularly handled goods in interstate commerce, such as

construction materials and other supplies produced outside the State of New York.

       36.      Plaintiff Siguencia’s work duties required neither discretion nor independent

judgment.

       37.      Throughout his employment with Defendants, Plaintiff Siguencia regularly worked

in excess of 40 hours per week.

       38.      From approximately November 2014 until on or about December 2014, Plaintiff

Siguencia worked from approximately 7:30 a.m. until on or about 5:30 p.m. to 6:00 p.m., 7 days a

week (typically 70 to 73.5 hours per week).




                                                   -7-
         Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 8 of 21 PageID #: 8




         39.   From approximately January 2015 until on or about February 2015, and from

approximately November 2015 until on or about December 2015. Plaintiff Siguencia worked from

approximately 7:30 a.m. until on or about 5:00 p.m. 6 days a week (typically 57 hours per week).

         40.   From approximately March 2015 until on or about October 2015 Plaintiff Siguencia

worked from approximately 7:30 a.m. until on or about 5:30 p.m. or 6:00 p.m. 6 days a week

(typically 60 to 63 hours per week).

         41.   From approximately January 2016 until on or about December 2016, Plaintiff

Siguencia worked from approximately 8:00 a.m. until on or about 5:00 p.m., 6 days a week (typically

54 hours per week).

         42.   From approximately January 2017 until on or about December 2017, Plaintiff

Siguencia worked from approximately 5:30 a.m. until on or about 4:30 p.m., 5 days a week two

weeks each month and 6 days a week two weeks each month (typically 55 to 66 hours per week).

         43.   From approximately January 2018 until on or about December 2018, Plaintiff

Siguencia worked from approximately 7:30 a.m. until on or about 4:30 p.m. five days a week and

from approximately 8:00 a.m. until on or about 5:00 p.m., two days a week (typically 63 hours per

week).

         44.   From approximately January 2019 until on or about December 2019, Plaintiff

Siguencia worked from approximately 7:30 a.m. until on or about 4:30 p.m. five days a week and

from approximately 8:00 a.m. until on or about 5:30 p.m., two days a week (typically 64 hours per

week).

         45.   From approximately January 2020 until on or about October 9, 2020, Plaintiff

Siguencia worked from approximately 7:30 a.m. until on or about 4:30 p.m. to 5:00 p.m., 5 days a

week (typically 45 to 47.5 hours per week).



                                                -8-
       Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 9 of 21 PageID #: 9




       46.     Throughout his employment, Defendants paid Plaintiff Siguencia his wages by

personal check.

       47.     From approximately November 2014 until on or about December 2015, Defendants

paid Plaintiff Siguencia a fixed salary of $700 per week.

       48.     From approximately January 2016 until on or about December 2018, Defendants paid

Plaintiff Siguencia a fixed salary of $800 per week.

       49.     From approximately January 2019 until on or about October 9, 2020, Defendants paid

Plaintiff Siguencia a fixed salary of $900 per week.

       50.     Plaintiff Siguencia was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       From 2017 until on or about 2018, Defendants required Plaintiff Siguencia to sign a blank

       document in order to release his weekly pay.

       51.     Defendants took improper and illegal deductions from Plaintiff Siguencia’s wages;

specifically, Defendants deducted 30 minutes from Plaintiff Siguencia's wages if he arrived 10

minutes late to work.

       52.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Siguencia regarding overtime and wages under the FLSA and NYLL.

       53.     Defendants did not provide Plaintiff Siguencia an accurate statement of wages, as

required by NYLL 195(3).

      54.      Defendants did not give any notice to Plaintiff Siguencia, in English and in Spanish

(Plaintiff Siguencia’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).



                                                  -9-
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 10 of 21 PageID #: 10




      55.      Defendants required Plaintiff Siguencia to purchase “tools of the trade” with his own

funds—including construction tools.

                                 Defendants’ General Employment Practices

      56.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Siguencia (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage and overtime compensation as required by

federal and state laws.

      57.      Plaintiff Siguencia was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      58.      Defendants’ pay practices resulted in Plaintiff Siguencia not receiving payment for

all his hours worked, and resulted in Plaintiff Siguencia’s effective rate of pay falling below the

required minimum wage rate.

      59.      Defendants    willfully    disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

       From 2017 to 2018, Defendants required Plaintiff Siguencia to sign a blank document in

       order to release his weekly pay.

      60.      Defendants paid Plaintiff Siguencia his wages by personal check.

      61.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.




                                                 - 10 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 11 of 21 PageID #: 11




      62.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Siguencia (and similarly situated individuals) worked,

and to avoid paying Plaintiff Siguencia properly for his full hours worked.

      63.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      64.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Siguencia and other similarly situated former workers.

      65.      Defendants failed to provide Plaintiff Siguencia and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      66.      Defendants failed to provide Plaintiff Siguencia and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 11 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 12 of 21 PageID #: 12




                            FLSA COLLECTIVE ACTION CLAIMS

      67.       Plaintiff Siguencia brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b),

on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or

were employed by Defendants or any of them, on or after the date that is three years before the filing

of the complaint in this case (the “FLSA Class Period”).

      68.      At all relevant times, Plaintiff Siguencia and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek under

the FLSA, and willfully failing to keep records under the FLSA.

      69.      The claims of Plaintiff Siguencia stated herein are similar to those of the other

employees.

                                   FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      70.      Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set forth

herein.

      71.      At all times relevant to this action, Defendants were Plaintiff Siguencia’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff Siguencia (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.



                                                 - 12 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 13 of 21 PageID #: 13




      72.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      73.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

          74.   Defendants failed to pay Plaintiff Siguencia (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      75.       Defendants’ failure to pay Plaintiff Siguencia (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      76.       Plaintiff Siguencia (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      77.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set forth

herein.

      78.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Siguencia

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      79.       Defendants’ failure to pay Plaintiff Siguencia (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      80.       Plaintiff Siguencia (and the FLSA Class members)were damaged in an amount to be

determined at trial.




                                                  - 13 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 14 of 21 PageID #: 14




                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      81.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set

forth herein.

      82.       At all times relevant to this action, Defendants were Plaintiff Siguencia’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Siguencia, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      83.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Siguencia less than the minimum wage.

      84.       Defendants’ failure to pay Plaintiff Siguencia the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      85.       Plaintiff Siguencia was damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      86.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set

forth herein.

      87.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Siguencia overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.




                                                 - 14 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 15 of 21 PageID #: 15




      88.       Defendants’ failure to pay Plaintiff Siguencia overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      89.       Plaintiff Siguencia was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      90.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set

forth herein.

      91.       Defendants failed to provide Plaintiff Siguencia with a written notice, in English and

in Spanish (Plaintiff Siguencia’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      92.       Defendants are liable to Plaintiff Siguencia in the amount of $5,000, together with

costs and attorneys’ fees.

                                    SIXTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      93.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set

forth herein.



                                                 - 15 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 16 of 21 PageID #: 16




      94.       With each payment of wages, Defendants failed to provide Plaintiff Siguencia with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;

the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      95.       Defendants are liable to Plaintiff Siguencia in the amount of $5,000, together with

costs and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      96.       Plaintiff Siguencia repeats and realleges all paragraphs above as though fully set

forth herein.

      97.       Defendants required Plaintiff Siguencia to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform his

job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      98.       Plaintiff Siguencia was damaged in an amount to be determined at trial.

                                     EIGHTH CAUSE OF ACTION


                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

        99.     Plaintiff Siguencia repeats and realleges all paragraphs above as though set forth

fully herein.


                                                  - 16 -
      Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 17 of 21 PageID #: 17




       100.      At all relevant times, Defendants were Plaintiff Siguencia’s employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651.

       101.      Defendants made unlawful deductions from Plaintiff Siguencia’s wages; specifically,

Defendants deducted thirty minutes from Plaintiff Siguencia's wages if he arrived ten minutes late

to work.

       102.      The deductions made from Plaintiff Siguencia’s wages were not authorized or

required by law.

       103.      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiff Siguencia’s wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and

supporting New York State regulations.

     104.        Plaintiff Siguencia was damaged in an amount to be determined at trial.



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Siguencia respectfully requests that this Court enter judgment

 against Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff Siguencia and the FLSA Class

 members;




                                                  - 17 -
    Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 18 of 21 PageID #: 18




         (c)   Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Siguencia and the FLSA Class members;

         (d)   Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Siguencia’s and the

FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

wages;

         (e)   Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Siguencia and the FLSA Class members;

         (f)   Awarding Plaintiff Siguencia and the FLSA Class members damages for the

amount of unpaid minimum wage, overtime compensation, and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

         (g)   Awarding Plaintiff Siguencia and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

         (h)   Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Siguencia;

         (i)   Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Siguencia;

         (j)   Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Siguencia’s compensation, hours, wages and any deductions or

credits taken against wages;




                                              - 18 -
    Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 19 of 21 PageID #: 19




          (k)    Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Siguencia;

          (l)    Awarding Plaintiff Siguencia damages for the amount of unpaid minimum wage

and overtime compensation, and for any improper deductions or credits taken against wages as

applicable

          (m)    Awarding Plaintiff Siguencia damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

          (n)    Awarding Plaintiff Siguencia liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage and overtime compensation shown

to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to NYLL §

198(3);

          (o)    Awarding Plaintiff Siguencia and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

          (p)     Awarding Plaintiff Siguencia and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

          (q)    Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

          (r)    All such other and further relief as the Court deems just and proper.

                                           JURY DEMAND

           Plaintiff Siguencia demands a trial by jury on all issues triable by a jury.

Dated: New York, New York



                                                  - 19 -
Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 20 of 21 PageID #: 20




  November 20, 2020

                                          MICHAEL FAILLACE & ASSOCIATES, P.C.

                                By:              /s/ Michael Faillace
                                          Michael Faillace [MF-8436]
                                          60 East 42nd Street, Suite 4510
                                          New York, New York 10165
                                          Telephone: (212) 317-1200
                                          Facsimile: (212) 317-1620
                                          Attorneys for Plaintiff




                                 - 20 -
Case 1:20-cv-05679 Document 1 Filed 11/20/20 Page 21 of 21 PageID #: 21
